Citation Nr: 1232004	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-08 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected infectious hepatitis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected infectious hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO, in pertinent part, denied entitlement to service connection for congestive heart failure and diabetes mellitus.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in New York, New York.

In November 2011, these matters were remanded for additional development, to include obtaining pertinent treatment records; and additional VA examinations.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's cardiac disability is not etiologically related to service, or a service connected disease or disability, and was first demonstrated many years after service.

2.  The Veteran's diabetes mellitus is not etiologically related to service, or a service connected disease or disability, and was first demonstrated many years after service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection, to include on a secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the September 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has, to the extent possible, obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  Moreover, Virtual VA has been reviewed and additional VA treatment records have been uploaded.  Additionally, pursuant to the November 2011 Board remand, the Veteran was provided VA examinations in December 2011, with addendum medical opinions in March 2012 that were adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination reports/opinions included interview with the Veteran, and examination, considered an accurate history and provided reasons for the opinions provided. 

The Board must also consider whether there has been substantial compliance with the Board's prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted, the Board last remanded this claim in November 2011 for outstanding pertinent private treatment records as well as adequate examinations. The December 2011 VA examinations and March 2012 opinions fulfills the prior remand directives.  The opinions are accompanied by an explanation regarding pertinent issues raised by the record.  

Additionally, a November 2011 notification letter requested that the Veteran sign the necessary releases in order for the agency of original jurisdiction to obtain any pertinent private treatment records.  The Veteran did not respond.  Consequently, VA's duty to assist in developing facts and evidence in connection with a claim is not a one-way street, and it is the responsibility of the Veteran to cooperate in such development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  As the records were properly requested, and as the Veteran has not responded to aid in the search for these records, the Board finds that the remand order was satisfied and VA has fulfilled its duty to assist with respect to these records.  The Board finds the record in substantial compliance with the prior remand.  See id.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309. 

Certain chronic diseases such as diabetes mellitus and organic heart disease are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Establishing service connection on a secondary basis generally requires: 
(1) competent evidence of a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence 

In his August 2008 claim, the Veteran indicated that he was seeking service connection for heart disease and diabetes as secondary to residuals of his service-connected hepatitis.  Service connection is in effect for infectious hepatitis (hepatitis A).

The Veteran is not shown to have in-service herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011) (providing presumptive service connection for diabetes mellitus, and heart disease in the case of certain veterans with in-service herbicide exposure).

Service treatment records are negative for any complaints treatment or diagnoses relating to diabetes mellitus or heart disease.  On September 1956 separation physical examination, clinical evaluation of the heart and endocrine system was normal.  

VA treatment records dated from March 2001 through March 2012 reveal that the Veteran has been diagnosed as having various cardiac disabilities.  For example, a September 2010 VA cardiology outpatient treatment note indicated a diagnosis of coronary artery disease, status post coronary artery bypass graft (CABG).  Treatment records document that he underwent a CABG in the early 1990s.  Furthermore, VA treatment records, including a January 2010 VA primary care treatment note, indicate that the Veteran has been diagnosed as having diabetes mellitus.

The Veteran was afforded an examination in October 2008 to assess the etiology of these disabilities.  The physician who conducted the examination opined that it would be mere speculation to relate the current heart disease to the service connected hepatitis.  He reasoned that although there were some studies in medical literature which suggested that a chronic infection, such as hepatitis C, could lead to accelerated atherogenesis and subsequent coronary artery disease, the research was still ongoing.

The examiner opined that the "diabetes [was] at least as likely as not related to diabetes."  This opinion was based on the fact that diabetes had been shown to occur more in people with chronic hepatitis C than in those without the disability.

In March 2009, the examiner who conducted the October 2008 VA examination reviewed the Veteran's medical records and opined that it would be mere speculation to comment on the association of Hepatitis C with his diabetes and cardiac disability.  He explained that it was unclear whether the Veteran was infected with Hepatitis C.

The Board found that the October 2008 and March 2009 opinions were inadequate.  

On VA examination in December 2011, the examiner opined that the Veteran's heart disease was not related to service because the Veteran was in service from 1952 to 1956 and developed his cardiac condition in 1990.  Additionally, the examiner noted that the cardiac disability was not at least as likely as not either caused or aggravated by anything in service.  As to the opinion regarding hepatitis, the examiner noted that a comment could not be provided.

In regards to the Veteran's diabetes mellitus, the examiner opined that a comment could not be provided regarding its relationship to service-connected hepatitis.  Regarding direct service connection, the examiner noted that the diabetes mellitus was not at least as likely as not related to his military service.

In March 2012, the examiner opined that:

The Veteran's current cardiac disability did not have its onset during the Veteran's military service and is not the result of any disease or injury that occurred during military service.  The Veteran's service-connected infectious hepatitis has no relationship to the Veteran's current cardiac disability and the cardiac condition is not aggravated by the service-connected hepatitis.  Rationale: the Veteran served in the military from October 1952 until October 1956.  He was documented to have blockages in his coronary vessels in 1990.  This cardiac disease was diagnosed thirty-eight years after leaving the military service.  There is no scientific literature to link coronary artery disease with infectious hepatitis.  Hepatitis is not an etiology of blocked coronary vessels.

Regarding diabetes mellitus, the examiner opined:

The Veteran's current diabetes mellitus did not have its onset in the service or one year immediately following service.  His diabetes mellitus is not the result of any disease or injury in the service.  It is not likely that the current diabetes was either caused or aggravated by the service-connected infectious hepatitis.  Rationale: the Veteran was diagnosed with diabetes mellitus in 2007, fifty-one years after serving in the military.  His service-connected hepatitis was not resulted in any complications regarding the liver or any pathology that would cause or aggravate diabetes mellitus.  There is no relationship between the Veteran's service-connected hepatitis and his diagnosis of diabetes mellitus.  Liver enzymes have been normal for the past ten years as documented in electronic medical records.

Analysis

Here the evidence shows that Veteran has current heart disease and diabetes mellitus.  Hence the first element of service connection is satisfied.

There is no evidence of diabetes mellitus or heart disease in service or for many years thereafter.  The Veteran has not reported in service symptoms or symptoms in the decades immediately following service.  The clinical evidence is negative for diabetes mellitus or heart disease in service, within a year of discharge from service, or for decades after service.  The Veteran is; however service connected for infectious hepatitis or hepatitis A.  To this extent the element of an in-service disease or injury is satisfied.

The clinical evidence is negative for diabetes mellitus until 2006, more than 50 years after service and negative for heart disease until around 1991, more than 38 years post service.  The Veteran has not alleged that his disabilities were present prior to these dates.  Absent any indication of diabetes mellitus or heart disease in service or for many years after service, the evidence is against the grant of service connection on a direct or presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's primary theory of entitlement is that his heart disease and diabetes mellitus is secondary to the service connected hepatitis.  Three requirements (outlined above) must be met to substantiate a claim of secondary service connection.  Of these, it is (as noted above) shown that the Veteran has heart disease and diabetes mellitus, and that he has service-connected hepatitis.  What he must still show to substantiate his secondary service connection claim is that the service-connected hepatitis caused or aggravated the diabetes mellitus and heart disease.  A preponderance of the evidence of record is against such etiology.

Although the October 2008 opinion and supporting rationale concerning the etiology of the Veteran's diabetes suggest that the diabetes was likely related to hepatitis, the wording of the opinion was confusing and otherwise insufficient to definitively support such a conclusion.  The opinion appears to have been based on the mistaken belief that service connection was in effect for hepatitis C and it does not consider the absence of hepatitis symptomatology in the years preceding the diagnosis of diabetes mellitus.

Further weakening the value of the 2008 opinion is the fact that the same examiner contradicted the opinion in March 2009.  The March 2009 opinion is also inadequate because the examiner did not provide a rationale as to why it would be mere speculation to provide an opinion or say whether there was additional evidence that would allow the opinion to be made.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).

The December 2011 VA medical opinions standing alone were not responsive to the medical questions posed.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The March 2012 VA addendum opinion was based on accurate reading of the record and premised on medical knowledge and relevant medical history.  As such, 
her opinions are the more probative (and persuasive) evidence in this matter.

Given the findings that the hepatitis has been quiescent since prior to the time diabetes and heart disease were identified, it follows that the hepatitis could not have aggravated the diabetes or heart disease.  Cf. 38 C.F.R. § 3.310(b).  Hence, the examiners opinion to this effect is supported by a rationale that is consistent with the record and is highly probative.

There is no competent opinion linking current heart disease to hepatitis or to any other disease or injury in service.  While the earlier opinions were inadequate with regard to this issue, for the reasons just discussed; the March 2012 addendum was sufficient, also for the reasons just discussed.

The Veteran has provided statements expressing his belief that heart disease and diabetes mellitus are secondary to hepatitis.  However, it would require medical expertise to say that the claimed conditions were caused by hepatitis.  Indeed, the question of causation between heart disease and diabetes mellitus; and service-connected hepatitis, is not capable of lay observation and involves complex medical principles.  As such, the Veteran, as a layperson (without the appropriate education, training, or experience), is not competent to opine on this matter of causation.  38 C.F.R. § 3.159(a); cf. Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for heart disease and diabetes mellitus.  Therefore, the benefit of the doubt rule does not apply; the claims must be denied.


ORDER

Service connection for a cardiac disability, to include as secondary to service-connected infectious hepatitis is denied.

Service connection for diabetes mellitus, to include as secondary to service-connected infectious hepatitis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


